Citation Nr: 0208941	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-23 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for residuals of measles has been submitted.

2.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for residuals of an upper respiratory infection 
has been submitted.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from September 1973 to 
September 1975.

This appeal arises from a March 1999, Department of Veterans 
Affairs Regional Office (VARO), Louisville, Kentucky rating 
decision, which denied the appellant's claim for entitlement 
to service connection for residuals of measles, on the basis 
that new and material evidence sufficient to warrant 
reopening of his claim had not been submitted, and also 
denied the appellant's claim for residuals of an upper 
respiratory infection.

The Board notes that the veteran's November 1999 substantive 
appeal appears to only address the issue of service 
connection for the residuals of an upper respiratory 
infection and not residuals of measles although the Board 
notes that the veteran's contentions are that the residual of 
measles and upper respiratory infection is a chronic lung 
disorder.  However, the RO continued to include both issues 
in a subsequent January 2001 supplemental statement of the 
case referencing that substantive appeal, but not indicating 
that essentially only one issue had been addressed in the 
substantive appeal.  In a statement dated in September 2001, 
the veteran appeared to indicate that it was his intention to 
appeal both issues.  In light of the foregoing, the Board 
will accept jurisdiction over both issues.  

 
FINDINGS OF FACT

1.  The RO denied the appellant's claim for entitlement to 
service connection for residuals of measles in a final 
August 1990 decision.

2.	The evidence received since the RO's August 1990 decision, 
which was not previously of record, and is not cumulative 
of other evidence of record, does not bear directly and 
substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

3.  The RO denied the appellant's claim for entitlement to 
service connection for residuals of an upper respiratory 
infection in a final December 1996 decision.

4.	Evidence added to the record since the December 1996 
rating decision is not, either by itself or in connection 
with evidence already of record, so significant that it 
must be considered to decide fairly the merits of the 
appellant's claim for entitlement to service connection 
for residuals of an upper respiratory infection.  


CONCLUSIONS OF LAW

1.  The RO's August 1990 decision, denying a claim of 
entitlement to service connection for residuals of measles, 
is final.  38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for residuals of measles 
has not been submitted.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1103 (2001).

3.  The RO's December 1996 decision, denying a claim of 
entitlement to service connection for residuals of an upper 
respiratory infection, is final.  38 U.S.C.A. § 7105 (West 
1991).

4.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for residuals of an upper 
respiratory infection has not been submitted.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1103 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the appellant has 
submitted new and material evidence sufficient to reopen his 
previously denied claims of entitlement to service connection 
for residuals of measles and residuals of an upper 
respiratory infection.  The last final decision on this issue 
of entitlement to service connection for residuals of measles 
was an August 1990 RO decision, and the last final decision 
on this issue of entitlement to service connection for 
residuals of an upper respiratory infection was a December 
1996 RO decision.  38 U.S.C.A. §§ 5108, 7105 (West 1991).

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  The intended 
effect of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA." 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The veteran has been afforded a VA examination in connection 
with these claims.  There do not appear to be any outstanding 
medical records that are relevant to this appeal.  The Board 
also concludes that the discussions in the rating decisions, 
statement of the case and supplemental statements of the case 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The RO has notified the veteran of the 
evidence he should obtain and which evidence VA would obtain.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, No 01-997 (U.S. Vet. App. June 19, 
2002).  The RO also notified of the veteran of the provisions 
of the VCAA in a letter dated in August 2001. 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that further development of the 
record is not necessary.  See also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore finds that disposition of the veteran's claims at 
the present time is appropriate.

Further, the Board notes that the recent changes to the 
governing legal criteria specifies that the changes do not 
require VA to reopen a previously disallowed claim unless new 
and material evidence has been received.  

Once a decision is final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).  New and material evidence, as it 
applies to this case, is evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Parenthetically, the Board notes that the new regulations 
redefine "new and material evidence" and clarify the types of 
assistance VA will provide to a claimant attempting to reopen 
a previously denied claim.  66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  The current claim was filed prior to that date; 
therefore the old version of the regulation as set forth 
above, is applicable in this case.

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon the 
specific matter under consideration," i.e., whether it is 
probative of the issue at hand.  Secondly, the evidence must 
be shown to be actually "new," that is, not of record when 
the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
submitted to reopen a claim will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2001).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

After a review of the record, the Board agrees with the RO's 
determinations and finds that new and material evidence has 
not been received to reopen the appellant's claims for 
service connection for residuals of measles and residuals of 
an upper respiratory infection. 

The Board observes that the RO initially denied service 
connection for residuals of measles in a July 1990 rating 
decision, on the basis that there were no medical records 
indicating that the appellant had measles during service, his 
separation examination was negative for abnormalities, and 
his chest x-ray was normal.  A VA examination was then 
conducted in July 1990 and the examiner reported that "[n]o 
residuals of measles found on this examination."  Therefore, 
the RO confirmed and continued its denial of the appellant's 
claim in an August 1990 decision.  The appellant was informed 
of this denial and of his appellate rights by letter dated in 
September 1990, but no submissions were received from him in 
the year following the date of notification, and that 
decision became final. 

Evidence received since the RO's August 1990 decision 
regarding residuals of  measles includes additional service 
medical records which revealed that the appellant was 
hospitalized during service with an admitting diagnosis of 
measles in March 1974, and complaints of a sore throat and a 
fine red rash over his upper body.  Discharge diagnosis was 
merely of an upper respiratory infection with a rash.  VA 
medical treatment records were also submitted which were 
negative for any complaints or findings referable to 
residuals of measles.  A January 1999 VA examination report 
indicated that the appellant provided a history of measles 
during service and claimed that an x-ray showed scarring of 
his lungs at that time.  However, no findings referable to 
residuals of measles were indicated, and chest x-rays 
revealed no acute disease or significant change.

The medical records added to the claims file since August 
1990 contain no complaints or treatment for residuals of 
measles.  Residuals of measles were noted in the January 1999 
VA examination by history only.  While this evidence is 
clearly new in that it is not redundant or cumulative of 
other evidence previously considered, the evidence is not 
material to the issue under consideration and thus, is not so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.

In this regard, the Board notes that the new evidence does 
not include a medical opinion that the appellant currently 
has residuals of measles.  The Board recognizes that the 
appellant has argued that his current lung disorder is 
etiologically related to measles in service, but the 
appellant's statements that his lung disorder is attributable 
to measles during active service does not establish the 
necessary nexus required for service connection.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions), or provide a sufficient basis for reopening the 
previously disallowed claim.  See also Moray v. Brown, 5 Vet. 
App. 211, 214 (1995) (holding that where resolution of an 
issue turns on a medical matter, lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim).  Based on the foregoing, the Board 
concludes that, inasmuch as no new and material evidence has 
been presented to reopen the previously disallowed claim, the 
RO's August 1990 decision remains final.  Accordingly, the 
claim to reopen for entitlement to service connection for 
residuals of measles must be denied. 38 C.F.R. § 3.156(a) 
(2001).

Regarding the appellant's request to reopen the claim for 
entitlement to service connection for residuals of an upper 
respiratory infection, the Board observes that the RO also 
initially denied service connection for residuals of an upper 
respiratory infection in a July 1990 rating decision, on that 
basis that service medical records were negative for an upper 
respiratory infection and that his chest x-ray was normal at 
the time of his military separation with no disabilities 
found.  A July 1990 VA examination report was then submitted 
which indicated that the appellant's spirometry suggested 
mild obstruction to air flow consistent with mild chronic 
lung disease, and, in an August 1990 rating decision, the RO 
confirmed its previous denial on the basis that the service 
medical records did not establish that the appellant incurred 
a lung disability while in service and that the VA 
examination report did not serve to establish service 
connection.  

Additional service medical records were submitted which 
indicated that the appellant had been hospitalized during 
service in March 1974, with a discharge diagnosis of an upper 
respiratory infection with a rash.  However, the RO denied 
the appellant's claim for service connection for residuals of 
an upper respiratory infection in a December 1996 rating 
decision on the basis that, although there was a record of 
treatment in service for an upper respiratory infection, no 
permanent residual or chronic disability subject to service 
connection was shown by service medical records or 
demonstrated by evidence following service.  The appellant 
was informed of this denial and of his appellate rights by 
letter dated in January 1997.  No appeal was filed and that 
decision became final.

Evidence received since the RO's December 1996 decision 
regarding residuals of an upper respiratory infection 
includes a January 1999 VA medical examination which revealed 
that the appellant complained of progressive problems with 
cough and sputum production, and a diagnosis of questionable 
chronic pulmonary disease was provided; a spirometry report 
which indicated severe airway obstruction with significant 
response to bronchodilator prescription; and VA treatment 
records dated as early as February 1996, which showed 
treatment for numerous physical disorders, including 
complaints of coughing and shortness of breath with a 
diagnosis of chronic obstructive pulmonary disease.  

A VA examination was conducted in January 2002, and the 
report was associated with the claims folder.  The examiner 
noted that the appellant had a long history of smoking, 
having quit approximately ten months earlier, well after he 
had developed severe lung disease, and a history of exposure 
to paint and sandblasting approximately five years earlier, 
in a job which he held for a year.  The examiner diagnosed 
chronic obstructive bronchitis with allergic rhinitis, and 
opined that:

It is unlikely that the episode of measles 
associated with upper respiratory condition which 
occurred while [the appellant] was on active duty 
has caused his current respiratory or allergic 
rhinitis conditions.  This is based on the facts 
determined from the veteran's own history as well 
as the claim file and local records that there was 
no chain of evidence linking the upper respiratory 
infection experienced in the military with his 
current lung condition which is as likely as not 
been caused by smoking, obesity, and chemical 
exposures. 

Some of the submitted VA outpatient reports deal with 
treatment for nonrespiratory physical conditions, and are 
therefore not probative of the issue at hand, and are not 
material.  To the extent that the remaining submitted 
evidence deals with treatment for respiratory symptoms, this 
evidence was not of record at the time of the RO's December 
1996 decision, is not cumulative, and is "new" within the 
meaning of Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  
However, none of this evidence contains medical evidence 
showing that the appellant has residuals of an upper 
respiratory infection that he had in service.  In fact, the 
VA examiner, in January 2002, specifically found to the 
contrary, and the Board therefore finds that the submitted 
evidence is not probative of the issue at hand, and is not 
material.  Accordingly, the Board affirms the RO's March 1999 
decision which determined that new and material evidence was 
not submitted.  The claim for service connection for 
residuals of an upper respiratory infection is therefore not 
reopened.

The Board has again considered the statements of the 
appellant that his current respiratory problems are the 
residuals of an upper respiratory infection during service, 
but the appellant's statements do not establish the necessary 
nexus required for service connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)

In summary, the submitted evidence does not contain competent 
evidence showing that the appellant has residuals of an upper 
respiratory infection in service, and the Board finds that 
the submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge, supra.  As such, the RO's December 
1996 denial of the claim remains final. 38 U.S.C.A. 
§ 7104(b).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application to reopen his claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995).



ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for residuals of measles 
is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for residuals of an 
upper respiratory infection is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

